Name: Commission Regulation (EEC) No 1980/91 of 4 July 1991 on the issuing of a standing invitation to tender for the resale on the internal market of 40 000 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 91 Official Journal of the European Communities No L 178/9 COMMISSION REGULATION (EEC) No 1980/91 of 4 July 1991 on the issuing of a standing invitation to tender for the resale on the internal market of 40 000 tonnes of rice held by the Italian intervention agency of 40 000 tonnes of rice held by it in accordance with Regulation (EEC) No 75/91 . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 18 July 1991 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 26 September 1991 . 3 . Tenders must be lodged with the Italian interven ­ tion agency : Ente Nazionale Risi (ENR), Piazza Pio XI 1 , 1-20123 Milano, (telex : 334032  tel . 87 41 53). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 5 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for intervention on the market in rice (3), as last amended by Regulation (EEC) No 794/91 (4), provides that rice held by the intervention agency is to be sold by tender ; Whereas Commission Regulation (EEC) No 75/91 (*) lays down the procedure and conditions for the disposal of rice held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 40 000 tonnes of rice held by the Italian intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold . HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member St&amp;tes. Done at Brussels, 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 166, 25. 6. 1976, p. 1 . I1) OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 24. 0 OJ No L 82, 28 . 3 . 1991 , p. 5. (5) OJ No L 9, 12. 1 . 1991 , p. 15.